Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23(B) Cira Centre 2929 Arch Street Philadelphia, PA 19104-2808 +1 ain +1 ax www.dechert.com March 17, 2011 Teachers Insurance and Annuity Association of America 730 Third Avenue New York, NY 10017-3206 Re: TIAA Real Estate Account Form S-1 Dear Ladies and Gentlemen: We hereby consent to the use of our name under the caption Legal Matters in the Prospectus filed as a part of the registration statement on Form S-1 for the TIAA Real Estate Account, unless and until we revoke such consent. In giving such consent, however, we do not admit that we are within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended, and the rules and regulations thereunder. Very truly yours, /s/ Dechert LLP Dechert LLP US Austin Boston Charlotte Hartford New York Orange County Philadelphia Princeton San Francisco Silicon Valley Washington DC EUROPE Brussels London Luxembourg Moscow Munich Paris ASIA Beijing Hong Kong
